Citation Nr: 0512456	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left posterior neck with injury to 
muscle group XXIII, limitation of motion, and arthritis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the enumerated claims on appeal.  
The RO denied an increased rating for residuals of gunshot 
wound to the neck in a December 2000 rating decision.  The 
increased rating claim for PTSD was denied by the RO in a 
July 2003 rating decision. 

The Board remanded the issue of entitlement to an increased 
rating for residuals of gunshot wound to the neck for further 
development in December 2003.  Such development has been 
completed and the case is returned to the Board for further 
consideration. 

In December 2004, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected disabilities 
from PTSD and his neck condition are more severe than 
currently evaluated.  

Upon review of the evidence, the Board finds that a remand is 
required in this case.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

Potentially relevant records are not associated with the 
claims file.  At his December 2004 Travel Board hearing, the 
veteran stated he had been treated for PTSD symptoms by a 
private physician, Dr. Albert Scott, in Hermitage, 
Pennsylvania between October 2003 and April 2004.  The 
veteran also testified that he recently retired from the Post 
Office in December 2003 due to various medical problems that 
included his service connected ones.  He indicated that since 
his retirement he received counseling and also indicated that 
he receives therapy for his neck as well as periodic check 
ups at the VA, with the most recent one having been around 
October 2003.  VA records in the claims file currently are 
only dated up to June 2003.  He also testified that he was 
awarded Social Security disability benefits for his neck 
disability in April 2003.  These records are not presently 
associated in either the temporary or permanent folders for 
this veteran.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).  The Board notes that the most recent VA 
psychiatric examination was done in June 2003, and that the 
veteran has alleged that he has underwent counseling 
treatment subsequent to this examination.  His most recent VA 
examinations for his neck disability were done in April 2004.  
However, the Board notes that the neurological evaluation for 
the neck was supposed to include EMG testing, but there is no 
record of this testing having actually been accomplished.  
Moreover, as there appears to be additional pertinent 
evidence that must be obtained, the Board finds that re 
examination of the neck disorder should be conducted to 
include review of any additional evidence obtained.  

Finally, the Board notes that on September 23, 2002, the 
criteria for adjudicating intervertebral disc syndrome was 
revised and on August 26, 2003, the rating criteria for all 
spinal disabilities were revised again.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)), See also 68 Fed. Reg. 51454-51458 
(Sep 26, 2003) (codified at 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5235 to 5243).  The revised rating criteria provide a 
general rating formula for evaluating spinal impairment that 
provides for separate evaluations of neurological impairments 
attributable to the spinal disorder, among other changes.  
The Board notes that the statement of the case of January 
2002 pre-dates these revisions and included the criteria for 
the cervical spine under the un-revised criteria for 
intervertebral disc syndrome and other orthopedic spinal 
impairments.  Thus the revised changes in the criteria for 
spinal impairments will need to be addressed in further 
adjudication by the agency of original jurisdiction.  

Accordingly, the claim is REMANDED for the following:

1.  The AMC should obtain from the Social 
Security Administration a copy of the 
decision that was said to have awarded 
Social Security disability benefits in 
2003 as well as the medical records 
relied upon concerning that particular 
grant.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Butler, Pennsylvania for any 
treatment for his neck disability and 
PTSD from June 2003 and thereafter.  The 
AMC should also obtain the private 
records from Dr. Albert Scott of 
Hermitage, PA and associate these with 
the claims file.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  After completion of the above, the 
AMC should schedule the veteran to 
undergo orthopedic and neurological 
examinations by physicians to determine 
the nature and extent of disability from 
gunshot wound residuals of the left 
posterior neck.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physicians for review of the case.  A 
notation that this record review took 
place should be included in the 
physician's report.  Regarding the 
orthopedic examination, the report must 
include range of motion studies for the 
neck, with notations as to the degree of 
motion at which the veteran experiences 
pain, if any.  The physician should 
identify and completely describe any 
other current symptomatology, including 
any functional loss of the neck due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare-
ups, and if so, to the extent possible, 
any additional functional loss or 
limitation of motion during such flare-
ups.  Also, the physician should note the 
number of incapacitating episodes and 
their duration in the past 12 months. (An 
incapacitating episode being defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

The neurologist should report all 
neurological findings relative to 
residuals of a gunshot wound of the left 
posterior neck and note all persistent 
symptoms compatible with wound related 
upper extremity neuropathy, to include 
characteristic pain, demonstrable muscle 
spasm, absent reflexes, or other 
neurological findings appropriate to site 
of diseased discs. If there is evidence 
of complete or incomplete paralysis of a 
particular nerve, then this too should be 
noted. Furthermore, any demonstrated 
neurological impairment associated with 
gunshot wound residuals must be described 
in detail and characterized as either 
slight, moderate, moderately severe, or 
severe.  EMG studies should be done and 
the results should be interpreted on this 
examination.

4.  After completion of the above, the 
AMC should schedule the veteran for a VA 
psychiatric examination to determine the 
current level of his PTSD.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents. In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.

5.  Thereafter, review the claims folder 
and ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to include consideration of the all of 
the revisions and amendments to the 
Diagnostic Code for the lumbar spine.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




